FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 28, 2021

                                    No. 04-21-00113-CV

   Al SUAREZ, as Mayor City, Jeff Beehler, as Place 5 Member, City Council of the City of
Converse; Katthy Richel, as Place 1 Member, City Council of City of Converse; Shawn Russell
 as Place 3 Member, City Council of the City of Converse; March Gilbert, as Place 6 Member,
City Council of the City of Converse, Le Ann Piatt, City Manager of the CIty of Converse; Holly
    Nagy as Secretary of the City of Convese; and City of Converse (collectively referred as
                        "Defendants/Respondents" and/or "Defendants"),
                                          Appellants

                                              v.

                                     Katherine SILVAS,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-22419
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
      Appellee’s unopposed motion for leave to exceed the maximum word count for her brief
is GRANTED.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court